Title: To James Madison from John Milledge, 13 September 1804 (Abstract)
From: Milledge, John
To: Madison, James


13 September 1804, Executive Department, Louisville, Georgia. “I have had the honor to receive your letter from the City of Washington dated the 18th. of last month. I transmitted to you two exemplifications, dated the 8th. instant, of the Act of this State, to ratify the amendment to the Constitution of the United States relative to the Election of President and vice President. One exempli[fi]cation I sent by the way of Savannah, and the other from Augusta by the direct northern mail.”
